Exhibit 10.1

 



AMENDMENT NO. 6 AND LIMITED WAIVER

 

This Amendment No. 6 and Limited Waiver (this “Agreement” or “Amendment No. 6
and Limited Waiver”), dated as of February 10, 2020, to the Credit Agreement,
dated as of April 24, 2015 (as amended by Amendment No. 1 thereto dated October
21, 2016, as further amended by Amendment No. 2 dated February 9, 2017, as
further amended by Amendment No. 3 dated April 27, 2017, as further amended by
Amendment No. 4 and Limited Waiver dated March 18, 2019, as further amended by
Amendment No. 5 dated June 24, 2019 and after giving effect to the Borrower
Assumption Agreement and Joinder, dated as of May 9, 2017, the “Credit
Agreement”; capitalized terms used in this Amendment No. 6 and Limited Waiver
and not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), is made by and among Uniti Group Inc. (f/k/a
Communications Sales & Leasing, Inc.), a Maryland corporation (“Holdings”),
Uniti Group LP, a Delaware limited partnership (the “Parent”), Uniti Group
Finance 2019 Inc. (f/k/a Uniti Group Finance Inc.), a Delaware corporation
(“FinCo”), CSL Capital, LLC (“CSL Capital” and, collectively with Parent and
Finco, the “Borrowers”), the Lenders party hereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that PricewaterhouseCoopers LLP may include a going concern or like
qualification or exception (the “Going Concern Qualification”) in its audit
opinion with respect to the financial statements of Holdings and its
Subsidiaries for the fiscal year ended December 31, 2019 (the “2019 Audited
Financial Statements”) required to be delivered pursuant to Section 6.01(a) of
the Credit Agreement and the penultimate paragraph of Section 6.01 of the Credit
Agreement;

 

WHEREAS, the delivery of 2019 Audited Financial Statements accompanied by an
auditor’s report containing the Going Concern Qualification would
violate Section 6.01(a) of the Credit Agreement and would result in a Default or
Event of Default under Section 8.01(b) of the Credit Agreement (any such Default
or Event of Default being, collectively, the “Specified Default”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders waive the
Specified Default arising from such breach of the terms of Section 6.01(a) of
the Credit Agreement;

 

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Loan Parties and
the Required Lenders may amend or waive any provision of the Credit Agreement or
any other Loan Document pursuant to an agreement in writing; and

 

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Loan Parties and
each of the undersigned Lenders, together constituting the Required Lenders, are
willing to amend the Credit Agreement and waive the Specified Default with
respect to the 2019 Audited Financial Statements on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                   Limited Waiver. Subject to the terms and conditions set
forth herein, the Lenders signatory hereto hereby waive the Specified Default
arising solely from the Borrowers' delivery of an audit report containing the
Going Concern Qualification with respect to the 2019 Audited Financial
Statements.

 

 

 

The limited waiver set forth in this Section 1 (the “Default Waiver”) is limited
to the extent expressly set forth above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document shall in any way
be affected hereby. The Default Waiver is granted only with respect to the
Specified Default relating to the 2019 Audited Financial Statements, and shall
not apply to any financial statements for any other fiscal year or period, any
other breach of the terms of the Credit Agreement, or any actual or prospective
default or breach of any other provision of the Credit Agreement or any other
Loan Document. The Default Waiver shall not in any manner create a course of
dealing or otherwise impair the future ability of the Administrative Agent or
the Lenders to declare a Default or Event of Default under or otherwise enforce
the terms of the Credit Agreement or any other Loan Document with respect to any
matter other than the Specified Default specifically and expressly waived in,
and subject to the terms of, the Default Waiver.

 

2.       Amendments to the Credit Agreement. The Credit Agreement is, effective
as of the Effective Date (as defined below), hereby amended as follows:

 

(a)                Section 1.01 of the Credit Agreement is hereby amended by
adding the following definitions in appropriate alphabetical order:

 

“Amendment No. 6 and Limited Waiver” means that certain Amendment No. 6 and
Limited Waiver, dated as of February 10, 2020, by and among the Loan Parties,
the Administrative Agent and the Lenders party thereto.

 

“Amendment No. 6 and Limited Waiver Effective Date” means February 10, 2020.

 

“Covenant Reversion Date” means the first date on which (i) the plan of
reorganization for each of Tenant and Windstream has become effective, (ii) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis, as of
the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b) or for
which internal financial statements are available is equal to or less than 5.75
to 1.00 and (iii) no Event of Default has occurred and is continuing.

 

“Consolidated Total Net Leverage Ratio” means, as of the date of determination,
the ratio of (a) the Consolidated Total Debt of Parent and its Restricted
Subsidiaries on such date minus the aggregate amount of cash and Cash
Equivalents of Parent and its Restricted Subsidiaries (excluding cash and Cash
and Equivalents that are listed as “restricted” on the consolidated balance
sheet of Parent and its Restricted Subsidiaries as of such date in accordance
with GAAP), to (b) Consolidated EBITDA of Parent and its Restricted Subsidiaries
for the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01(a) or Section 6.01(b) or for which internal
financial statements are available. The Consolidated Total Net Leverage Ratio
shall be calculated giving pro forma effect to the confirmed plan of
reorganization for each of the Windstream Master Lease Parties and the terms and
conditions of the Master Lease (giving effect to any modification, amendment,
restructuring, recharacterization, termination or rejection thereof and any
transfer of assets between any of the Windstream Master Lease Parties, Parent or
their respective Affiliates in connection therewith or in connection with such
plan of reorganization) at the time of such plan’s having become effective,
assuming that such effectiveness and any such transfer had occurred on, and such
terms and conditions of the Master Lease had been in effect since, the first day
of the most recently ended applicable Test Period.

 

-2-

 

(b)       Clause (C) of the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended and restated as follows:

 

with respect to Extended Revolving Credit Loans, unused Extended Revolving
Credit Commitments and Letter of Credit fees, (i) until delivery of financial
statements for the first fiscal quarter commencing on or after the Amendment No.
6 and Limited Waiver Effective Date pursuant to 6.01, (A) for Eurodollar Rate
Loans, 5.00%, (B) for Base Rate Loans, 4.00%, (C) for Letter of Credit fees,
5.00% and (D) for unused commitment fees, 0.50% and (ii) thereafter, the
following percentages per annum, based upon the Consolidated Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to 6.02(a):

 

Applicable Rate

 

Pricing Level

Consolidated Secured Leverage Ratio

Eurodollar Rate and Letter of Credit Fees

Base Rate

1 < 3.75:1.00 4.75% 3.75% 2 > 3.75:1.00 but < 4.25:1.00 5.00% 4.00% 3 >
4.25:1.00 5.25% 4.25%

  

 

Pricing Level

Consolidated Secured Leverage Ratio

Unused Commitment Fee Rate 

1 < 3.50:1.00 0.40% 2 > 3.50:1.00 0.50%

 

(c)       The definition of “Ratio” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

 

“Ratio” means each of (a) the Consolidated Secured Leverage Ratio, (b) the
Consolidated Total Leverage Ratio and (c) the Consolidated Total Net Leverage
Ratio.

 

(d)       Section 7.02(a) of the Credit Agreement is hereby amended and restated
as follows:

 

“(i) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”), with respect to any Indebtedness
(including Acquired Indebtedness) and Parent will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that Parent
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of Preferred Stock, if the Consolidated Total Leverage Ratio of Parent
and its Restricted

 

-3-

 

Subsidiaries for the most recently ended Test Period for which internal
financial statements are available preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would not have been greater than 6.50 to 1.00, determined on a Pro Forma Basis
(including the pro forma application of the net proceeds therefrom); provided,
further, that any such Indebtedness, Disqualified Stock or Preferred Stock
(other than Acquired Indebtedness) shall not mature or have scheduled
amortization payments of principal or payments of principal and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(other than customary offers to repurchase upon a change of control, asset sale
or event of loss and a customary acceleration right after an event of default),
in each case prior to the Latest Maturity Date at the time such Indebtedness,
Disqualified Stock or Preferred Stock is issued or incurred; provided, further,
however, that Non-Guarantor Subsidiaries may not incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to this ‎Section 1(a)(i) if,
after giving pro forma effect to such incurrence or issuance, more than $250
million (or, prior to the Covenant Reversion Date, $50 million), determined at
the time of incurrence, of Indebtedness or Disqualified Stock or Preferred Stock
of Non-Guarantor Subsidiaries is outstanding pursuant to this paragraph (or
7.02(b)(xii) in respect thereof) and 7.02(b)(xvii) in the aggregate.”

 

(e)       Section 7.02(b) of the Credit Agreement is amended by amending and
restating clause (xvii) as follows:

 

“(xvii) Indebtedness of Non-Guarantor Subsidiaries in an aggregate principal
amount, which when aggregated with the principal amount of (A) all other
Indebtedness then outstanding and incurred pursuant to this clause ‎(xvii) and
‎Section 7.02(a) and (B) all Refinancing Indebtedness outstanding in respect
thereof (other than any Increased Amount), does not exceed $250 million (or,
prior to the Covenant Reversion Date, $50 million);”

 

4.       Conditions Precedent. This Amendment No. 6 and Limited Waiver shall
become effective on the date when the following conditions are met (the
“Effective Date”):

 

(i) the Administrative Agent shall have received a counterpart signature page of
this Amendment No. 6 and Limited Waiver duly executed by each of Holdings,
Parent, the Borrowers, the Guarantors, the Administrative Agent and Lenders
constituting the Required Lenders (after giving effect to the repayments set
forth in clause (iv) below);

 

(ii)       the Borrowers shall have paid to the Administrative Agent, for the
account of each Lender that has delivered a counterpart to this Amendment No. 6
and Limited Waiver, a consent fee equal to 0.25% of the aggregate principal
amount of the Extended Revolving Credit Commitments held by such Lender after
giving effect to the prepayment and reduction set forth in clause (iv) below;

 

(iii) the Borrowers shall have paid all fees and amounts due and payable
pursuant to this Amendment No. 6 and Limited Waiver, including, to the extent
invoiced, reimbursement or payment of documented and reasonable out-of-pocket
expenses in connection with this Amendment No. 6 and Limited Waiver and related
matters, any other out-of-pocket expenses of the Administrative Agent required
to be paid or reimbursed pursuant to the Credit Agreement and any fees and
expense payable to the Administrative Agent or its affiliates as separately
agreed; and

 

-4-

 

(iv) prior to, or substantially concurrently with the Effective Date, the
Borrower shall have (i)(A) prepaid $156,700,000.00 of Extended Revolving Credit
Loans and (B) reduced the Extended Revolving Credit Commitments by
$157,603,407.40 to $418,318,814.35, with such prepayment and reduction,
respectively, to be applied to each Extended Revolving Credit Lender’s Extended
Revolving Credit Loans and Extended Revolving Credit Commitments, as applicable,
pro rata in accordance with each such Extended Revolving Credit Lender’s
Applicable Percentage and (ii) prepaid Term Loans with the remaining proceeds
(less fees and expenses) of the capital markets offering consummated by Parent.

 

5.        Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders as of the Effective Date:

 

(i) the representations and warranties of each Loan Party contained in Article 5
of the Credit Agreement and in each other Loan Document (and acknowledging that
this Amendment No. 6 and Limited Waiver is a Loan Document) are true and correct
in all material respects as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date); provided that, to the
extent that such representations and warranties are qualified by materiality,
material adverse effect or similar language, they are true and correct in all
respects;

 

(ii)       no Default or Event of Default exists or will result from this
Amendment No. 6 and Limited Waiver; and

 

(iii)       the Persons appearing as Borrowers and Guarantors on the signature
pages to this Agreement constitute all Persons who are required to be Borrowers
or Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who were required to become
Borrowers or Guarantors after the Closing Date, the Borrowers and each such
Person that is a Guarantor has executed and delivered the Credit Agreement as a
Borrower or a Guaranty as a Guarantor and the Loan Parties have complied with
their obligations under Sections 6.02(c) and 6.11 of the Credit Agreement and
under the Collateral Documents.

 

6.        Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent) in connection with the
preparation, execution, delivery and administration of this Amendment No. 6 and
Limited Waiver, the other instruments and documents to be delivered hereunder
and related matters with respect to the Loan Documents and transactions
contemplated hereby.

 

7.         Governing Law. This Amendment No. 6 and Limited Waiver shall be
governed by and construed in accordance with the law of the State of New York.

 

8.         Counterparts. This Amendment No. 6 and Limited Waiver may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

9.        Waiver of Right of Trial by Jury. Section 10.16 of the Credit
Agreement is incorporated herein by reference, mutatis mutandis.

 

10.        Effect of Amendment No. 6 and Limited Waiver. Except as expressly set
forth herein, (i) this Amendment No. 6 and Limited Waiver shall not by
implication or otherwise limit, impair,

 

-5-

 

constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document, is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect.  This Amendment No. 6 and
Limited Waiver shall constitute a Loan Document for all purposes and from and
after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement after
giving effect to this Amendment No. 6 and Limited Waiver.  Each of the Loan
Parties hereby consents to this Amendment No. 6 and Limited Waiver and confirms
and reaffirms (i) that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby, (ii) its guaranty of the Obligations, (iii)
its prior pledges and grants of security interests and Liens on the Collateral
to secure the Obligations pursuant to the Collateral Documents and (iv) such
Guarantees, prior pledges and grants of security interests and liens on the
Collateral to secure the Obligations, as applicable, shall continue to be in
full force and effect and shall continue to inure to the benefit of the
Collateral Agent, the Lenders and the other Secured Parties. This Agreement
shall not constitute a novation of the Credit Agreement or any other Loan
Document.

 

11.       Amendment No. 6 and Limited Waiver Lead Arranger. Citigroup Global
Markets Inc. is acting as lead arranger in connection with the Amendment No. 6
and Limited Waiver and shall be entitled to all rights, indemnities, privileges
and immunities applicable to the “Arrangers” under the Loan Documents in
connection herewith.

 

12.       Authorization and Direction; Lender Acknowledgment.

 

Each of the Lenders party hereto, which constitute the Required Lenders under
the Credit Agreement, hereby (i) consents to the execution, delivery and
performance of this Amendment No. 6 and Limited Waiver by the Administrative
Agent, (ii) expressly authorizes and directs the Administrative Agent, on behalf
of the Lenders and the other Secured Parties, to execute, deliver and perform
its obligations under this Agreement and each other document in connection
therewith, and to take all such other actions in respect of the foregoing and
(iii) authorizes and directs the Administrative Agent to execute and deliver a
joinder to the Intercreditor Agreement substantially in the form of Annex B
thereto.

 

[Signature pages follow]

 

-6-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 and
Limited Waiver to be duly executed as of the date first above written.

 

  UNITI GROUP INC.           By: /s/ Daniel L. Heard     Name: Daniel L. Heard  
  Title:   Executive Vice President – General Counsel and Secretary

          

 

  UNITI GROUP LP   By: UNITI GROUP INC., its General partner           By: /s/
Daniel L. Heard     Name: Daniel L. Heard     Title:   Executive Vice President
– General Counsel and Secretary

   

 

  UNITI GROUP FINANCE INC.       By: /s/ Daniel L. Heard     Name: Daniel L.
Heard     Title:   Executive Vice President – General Counsel and Secretary

   

 

  UNITI FIBER HOLDINGS INC.           By: /s/ Daniel L. Heard     Name: Daniel
L. Heard     Title:   Executive Vice President – General Counsel and Secretary

   

 

  CSL CAPITAL, LLC           By: /s/ Daniel L. Heard   Name: Daniel L. Heard  
Title:   Executive Vice President – General Counsel and Secretary

   

 

 

[Signature Page to Amendment No. 6 and Limited Waiver] 

 



 

CONTACT NETWORK, LLC



CSL NATIONAL GP, LLC 

CSL Alabama System, LLC



CSL Arkansas System, LLC 

CSL Florida System, LLC



CSL Iowa System, LLC 

CSL Mississippi System, LLC



CSL Missouri System, LLC 

CSL New Mexico System, LLC



CSL Ohio System, LLC 

CSL Oklahoma System, LLC



CSL Realty, LLC 

CSL Texas System, LLC



CSL North Carolina Realty GP, LLC 

CSL Tennessee Realty Partner, LLC



CSL Tennessee Realty, LLC 

HUNT TELECOMMUNICATIONS, LLC



INFORMATION TRANSPORT SOLUTIONS, INC. 

NEXUS SYSTEMS, INC.



PEG BANDWIDTH DC, LLC
PEG BANDWIDTH DE, LLC
PEG BANDWIDTH LA, LLC
PEG BANDWIDTH MA, LLC
PEG BANDWIDTH MS, LLC
PEG BANDWIDTH TX, LLC
PEG BANDWIDTH VA, LLC



UNITI DARK FIBER LLC 

UNITI FIBER LLC



UNITI LEASING LLC



UNITI LEASING X LLC



UNITI LEASING XI LLC



UNITI LEASING MW LLC



UNITI TOWERS LLC



UNITI TOWERS NMS HOLDINGS LLC



UNITI COMPLETED TOWERS LLC



UNITI GROUP FINANCE 2019 INC.



    By: /s/ Daniel L. Heard   Name: Daniel L. Heard   Title:   Executive Vice
President – General Counsel and Secretary


  

 

 

[Signature Page to Amendment No. 6 and Limited Waiver] 

 



 

  CSL NATIONAL, LP, as a Guarantor         By:  CSL NATIONAL GP, LLC, as its
general partner             By: /s/ Daniel L. Heard         Name: Daniel L.
Heard         Title:   Executive Vice President – General Counsel and Secretary

   

 

  CSL North CAROLINA REALTY, LP, as a Guarantor         By:  CSL NORTH CAROLINA
REALTY GP, LLC, as its general partner             By: /s/ Daniel L. Heard      
  Name: Daniel L. Heard         Title:   Executive Vice President – General
Counsel and Secretary

   

 

  CSL NORTH CAROLINA SYSTEM, LP, as a Guarantor         By:  CSL NORTH CAROLINA
REALTY GP, LLC, as its general partner             By: /s/ Daniel L. Heard      
  Name: Daniel L. Heard         Title:   Executive Vice President – General
Counsel and Secretary

  

 

 

[Signature Page to Amendment No. 6 and Limited Waiver] 

 



 

 

Uniti Holdings LP, as a Guarantor

 

        By:  UNITI HOLDINGS GP LLC, as its general partner             By: /s/
Daniel L. Heard         Name: Daniel L. Heard       Title:   Executive Vice
President – General Counsel and Secretary

   

 

  UNITI LATAM  LP, as a Guarantor         By:  UNITI LATAM GP LLC, as its
general partner             By: /s/ Daniel L. Heard         Name: Daniel L.
Heard         Title:   Executive Vice President – General Counsel and Secretary

   

 

  UNITI QRS Holdings LP, as a Guarantor         By:  UNITI QRS Holdings GP LLC,
as its general partner             By: /s/ Daniel L. Heard         Name: Daniel
L. Heard         Title:   Executive Vice President – General Counsel and
Secretary

   

 

 

[Signature Page to Amendment No. 6 and Limited Waiver] 

 



 

  BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer          
By: /s/ Laura L. Olson    

Name:

Title:

Laura L. Olson



Vice President

   

 

 

[Signature Page to Amendment No. 6 and Limited Waiver] 

 



 

LENDERS:

 

[On File with the Administrative Agent]

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 6 and Limited Waiver to Credit Agreement] 



 



 

